Citation Nr: 0704289	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the left knee, with history of 
rupture of the cruciate ligament.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right knee.

3.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  This case was previously before the Board 
in October 2005 and was remanded for additional development.  
This case has been advanced on the docket.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by pain 
with limitation of knee flexion, and no more than slight knee 
instability.

2.  The veteran's right knee disability is manifested by 
complaints of pain and functional impairment comparable to 
limitation of knee extension to no greater than 10 degrees, 
and limitation of knee flexion no less than 110 degrees.

3.  The veteran's right hip disability is manifested by mild 
discomfort and achiness upon range of motion testing that 
revealed flexion to 95 degrees, internal rotation of 15 
degrees, and external rotation of the hip of 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261, 5262 
(2006).

2.  The criteria for entitlement to a separate 10 percent 
rating for left knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.7, Diagnostic Code 5257 (2006).

3.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(2006).

4.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via September 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claims.  VCAA 
notice was provided to the appellant prior to the initial 
adjudication.  Pelegrini.

In March 2006 the veteran received notice regarding ratings 
of the disabilities on appeal and effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private medical records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Knees

In a letter written in September 2006 a private examiner 
indicated that the veteran had come into the clinic in a 
wheelchair.  Examination of his knees revealed a moderate 
quad, hamstring and gastric atrophy bilateral, with right 
worse than the left side.  Examination of his right knee 
showed multiple abrasions along the lateral side of the knee 
which he attributed to some recent falls.  He had a fixed 
10 degrees flexion deformity of the right knee with further 
flexion accomplished to about 110 degrees.  The Lachman's was 
normal, and the McMurray's tended to reproduce medial joint 
line pain as did palpation across the medial joint line.  The 
knee was stable to varus and valgus stress testing.  There 
was no effusion about the knee.  Examination of the left knee 
showed tenderness along the medial joint compartment.  He had 
full extension to 0 degrees with flexion to 115 degrees.  He 
had a lack of a real firm end point on Lachman's test, and 
McMurray's was fairly well tolerated.  He did have some 
crepitus and the knee was stable to varus and valgus stress 
testing.  The diagnoses included end-stage medial compartment 
degenerative disease of the left knee, ACL deficient left 
knee, bilateral patellofemoral DJD.  It was noted that the 
veteran had severe muscle atrophy with tremendous difficulty 
with weight bearing, transfer, lack of coordination, loss of 
endurance and easy fatigability.  It was noted that the 
veteran had tremendous functional loss and would certainly 
benefit from a chairlift.  It was also noted that he would 
benefit from physical therapy and possible bracing of his 
right knee and replacement of the left knee or at the very 
least a trial and probable bracing of the knee to provide 
more stability.  

Under Diagnostic Code 5010, degenerative arthritis is rated 
based on limitation of motion of the affected joint.  
Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  

Diagnostic Code 5260 concerns limitation of leg flexion.  A 
maximum 30 percent rating applies where flexion is limited to 
15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
A 30 percent rating applies where extension is limited to 20 
degrees, and a 40 percent rating is warranted where extension 
is limited to 30 degrees.

Under Diagnostic Code 5262 for impairment of the tibia and 
fibula, an evaluation of 30 percent is warranted where there 
is marked knee or ankle disability and a 40 percent 
evaluation is warranted for nonunion with loose motion 
requiring a brace.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  See also VAOPGCPREC 9-98.

As for Diagnostic Code 5257, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.



Left knee

VA examination in September 2003 revealed left knee flexion 
to 120 degrees and full extension, and the September 2006 
revealed that the left knee had full extension to 0 degrees 
with flexion to 115 degrees.  Based on the objective findings 
described above, the veteran does not meet the criteria for a 
rating in excess of 30 percent under either Diagnostic Code 
5260 or 5261 for limitation of motion.  Indeed, the 30 
percent rating under Diagnostic Code 5260 represents the 
maximum available rating for limited leg flexion.

The Board has also considered whether the veteran is entitled 
to a rating in excess of 30 percent under any alternate 
Diagnostic Code.  However, as the evidence fails to 
demonstrate left tibia and fibula nonunion with loose motion 
requiring a brace, a higher rating is not possible under 
Diagnostic Code 5262.

The Board has further contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of extension to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here.

The above evidence establishes that degenerative arthritis of 
the veteran's left knee does not cause limitation of 
extension sufficient to warrant the assignment of a 
compensable evaluation under Diagnostic Code 5261, even with 
consideration of functional impairment due to pain, as he has 
consistently demonstrated full extension.  The reported 
clinical finding of "tremendous functional loss" of the 
left knee due to muscle atrophy, lack of coordination, loss 
of endurance, and fatigability, as noted on examination, has 
been considered and found to support the 30 percent 
evaluation currently assigned the left knee arthritis.  The 
assignment of such an evaluation is warranted under 38 C.F.R. 
§§ 4.40, 4.45 and 4.59.

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.

The Board notes that the veteran's left knee disability has 
been characterized as comprising instability since 1948.  
Although objective findings of instability are not abundant 
in this case, the Board notes that the September 2006 
examiner stated that the veteran's left knee "had a lack of 
a real firm end point on Lachman's test."  Further, the 
examiner noted that the veteran would benefit from 
replacement of the left knee or at the very least a trial and 
probable bracing of the knee to provide more stability.

Because the above evidence reflects left knee instability, a 
separate evaluation under Diagnostic Code 5257 is for 
application.

Having established that a separate evaluation is warranted 
for left knee instability under Diagnostic Code 5257, a 10 
percent evaluation, representing slight instability, is 
assigned.  In finding that the veteran's left knee 
instability has been shown to be no more than slight, the 
Board relies on the September 2006 examination findings 
showing that the left knee was stable to varus and valgus 
stress testing and McMurray's "was fairly well tolerated."

In conclusion, then, the competent evidence demonstrates 
that, with respect to the veteran's left knee degenerative 
arthritis, the currently assigned 30 percent rating most 
nearly approximates his disability picture.  As such, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for the service-connected left knee 
arthritis.  However, the evidence supports a separate 10 
percent evaluation for instability of the left knee.



Right Knee

VA examination in September 2003 revealed right knee flexion 
to 120 degrees and full extension, and the September 2006 
examination revealed that the right knee had a fixed 
10 degrees flexion deformity with further flexion 
accomplished to about 110 degrees.  Based on the objective 
findings described above, the veteran does not meet the 
criteria for a rating in excess of 20 percent under either 
Diagnostic Code 5260 or 5261 for limitation of motion.

As for Diagnostic Code 5262 for impairment of the tibia and 
fibula, an evaluation of 30 percent is warranted where there 
is marked knee disability.  The Board notes that little in 
the way of right fibula involvement has been shown, and the 
veteran's right knee disability, while warranting a rating of 
20 percent, has not been characterized as marked.  In short, 
a higher rating is not warranted under Diagnostic Code 5262.

Further, as the medical findings do not establish loss of 
flexion to a compensable degree, the assignment of separate 
evaluations for limitation of flexion and extension of the 
right leg is not appropriate here.  VAOPGCPREC 9-2004.  The 
evidence establishes that degenerative arthritis of the 
veteran's right knee does cause limitation of extension 
sufficient to warrant the assignment of a 10 percent 
evaluation under Diagnostic Code 5261.  However, additional 
functional impairment due to pain and discomfort, as noted on 
examination, supports the 20 percent evaluation currently 
assigned for the right knee arthritis.  The assignment of 
such an evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45 
and 4.59.

As the September 2003 VA joints examination revealed that the 
veteran had a negative drawer and negative Lachman's of the 
right knee, and the September 2006 examiner indicated that 
the veteran's right knee, while painful on McMurray's 
testing, was stable to varus and valgus stress testing, with 
a normal Lachman's, the Board finds that a separate 
evaluation for instability is not warranted.  VAOPGCPREC 23-
97.

In conclusion, the competent evidence demonstrates that the 
currently assigned 20 percent rating most nearly approximates 
his right knee disability picture.  As such, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent.

Right hip

At a September 2003 VA joints examination, it was observed 
that the veteran was able, from a standing position, to flex 
his hip to 95 degrees.  He was able to externally rotate to 
40 degrees, and internally rotate to 25 degrees.  It was 
noted that the DeLuca factors were relatively unremarkable, 
with just a mild increased discomfort and achiness on the 4th 
and 5th repetition in all directions.  The diagnosis was 
degenerative joint disease of the right hip.  

In September 2006, an examiner indicated that resisted right 
hip flexion and passive right hip flexion with internal 
rotation did not reproduce any gross pain in the hip, and 
were limited only by some loss of motion and external 
rotation, with internal rotation being 15 degrees, and 
external rotation of the hip being about 20 degrees.

The veteran's service-connected right hip disability has been 
rated by the RO under the provisions of Diagnostic Codes 
5252.  Under Diagnostic Code 5252, a rating of 20 percent is 
warranted where flexion of the thigh is limited to 30 
degrees, a 30 percent rating is warranted where flexion is 
limited to 20 degrees, and a 40 percent rating is warranted 
where flexion is limited to 10 degrees.

The objective clinical evidence does not show limitation of 
flexion of the right thigh to 20 degrees or less, the 
criteria necessary for a rating of 30 percent.  In this 
regard, VA examination report in September 2003 demonstrated 
flexion to 95 degrees.  While the September 2006 examiner did 
not specify flexion with a numerical range, it was 
essentially noted that loss of hip motion was not 
substantial.  Accordingly, the Board finds no persuasive 
evidence to warrant a 30 percent rating under Diagnostic Code 
5252.  Thus, even when consideration is given to additional 
functional loss due to pain, weakness, fatigue, and 
incoordination, the record does not show that the resulting 
limitation of motion more nearly approximates limitation of 
flexion to 20 degrees so as to warrant assignment of the next 
higher rating of 30 percent.  38 C.F.R. §§ 4.40, 4.45 and 
4.59.

As for other diagnostic codes, the evidence does not show a 
flail right hip joint to warrant a rating under Diagnostic 
Code 5254 or ankylosis of the right hip to warrant a higher 
rating under Diagnostic Code 5250.

In short, the competent evidence demonstrates that the 
currently assigned 20 percent rating most nearly approximates 
his right hip disability picture.  As such, the preponderance 
of the evidence is against an evaluation in excess of 20 
percent.

Conclusion

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned ratings.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's hip and knee disabilities, alone, 
have required hospitalization, or that manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that the 
disabilities on appeal have resulted in marked interference 
with employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).




ORDER

A rating in excess of 30 percent for degenerative joint 
disease of the left knee is denied.

A separate 10 percent evaluation for left knee instability is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.

A rating in excess of 20 percent for degenerative joint 
disease of the right knee is denied.

A rating in excess of 20 percent for degenerative joint 
disease of the right hip is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


